1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
     Rodney Phillip Walker,         )               SACV 19-02037JVS(ADSx)
11                                  )
                 Plaintiff,         )
12                                  )
          v.                        )
                                    )               ORDER OF DISMISSAL
13   Dennis Paul Block, et al,      )
                                    )
14                                  )
                 Defendants.        )
15                                  )
                                    )
16   _______________________ ______ )
17          The Court having issued an Order to Show Cause on January 10, 2020 as to why
18   this action should not be dismissed for lack of prosecution, and to date no response
19   having been filed,
20          IT IS HEREBY ORDERED that this action is dismissed without prejudice for
21   failure to prosecute.

22
     DATED: 2/24/2020
23
                                                  ___________________________
24                                                James V. Selna
                                                  United States District Judge
25

26

27

28
